       Case 2:21-cv-01011-JAM-AC Document 7 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAURA LEE PENNIE EXREL IRIS-SIRI                  No. 2:21-cv-1011 JAM AC PS
      OF SHAMBHALA TRUST,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      THE PEOPLE OF THE STATE OF
15    CALIFORNIA, et al,
16                       Defendants.
17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On June 17, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
      Case 2:21-cv-01011-JAM-AC Document 7 Filed 07/30/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 17, 2021, are adopted in full; and
 3          2. The claims against defendants Judge Donald Sergerstrom, Tuolumne County Superior
 4   Court, and the People of the State of California are dismissed pursuant to 28 U.S.C. § 1915.
 5

 6
     DATED: July 29, 2021                           /s/ John A. Mendez
 7
                                                    THE HONORABLE JOHN A. MENDEZ
 8                                                  UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
